Citation Nr: 0633524	
Decision Date: 10/30/06    Archive Date: 11/14/06	

DOCKET NO.  04-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion











FINDING OF FACT

The veteran does not have residuals of a right foot injury 
which are attributable to his service.  


CONCLUSION OF LAW

Residual disability of a right foot injury was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all 5 elements 
of the service connection claim.  Those 5 elements include:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of information and evidence 
not previously provided, if any, which will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, at 488.  Additionally, this 
notice must include notice that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
letters sent to him in February 2003 and May 2004.  However, 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these last two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In light of the fact 
that the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

Additionally, the Board notes that the February 2003 and May 
2004 letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection claim but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed him 
of his opportunity to submit "any records that are relevant 
to . . . [his] claim" and "any other evidence or 
information that . . . [he] think[s] will support . . . [his] 
claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 
2004).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With regard to the duty to assist, the Board notes that the 
veteran's service medical records and available post service 
clinical data have been fully reviewed.  The Board has 
carefully reviewed all the available evidence of record and 
the veteran's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  

Further, the veteran has been accorded a pertinent VA 
examination.  In the notice of disagreement which was 
received at the RO in June 2003, the veteran asserted that 
the VA examination that he had received was not sufficient.  
In a recent statement dated in September 2006, the veteran's 
representative asked the Board to consider whether another VA 
examination is warranted.  The Board has considered the 
representative's request.  According to the report of the 
April 2003 VA examination, the examiner reviewed the 
veteran's claims folder.  In addition, the evaluation 
completed at that time included an extensive interview with 
the veteran and a thorough examination of his feet.  
Consequently, the Board concludes that a remand to accord the 
veteran another VA examination is not necessary.  Moreover, 
the Board finds that all relevant facts have been fully and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist in 
developing the facts pertinent to the veteran's claim.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or of preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

Additionally, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifests to a degree of at least 10 percent within 1 year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated in 
service, even though there was no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
the present case, the veteran, whose active service extended 
from January 1969 to December 1971, has contended, and the 
evidence shows, that he injured his right foot during his 
active service when a bulldozer blade fell on his right foot.  
Specifically, service medical records confirm that the 
veteran sustained a right foot injury in November 1969 when a 
dozer blade fell on his right foot.  X-rays taken of this 
extremity were negative.  The veteran was prescribed an Ace 
wrap and crutches for 4 days with no duty and was given pain 
medication for 2 days.  

The remainder of the service medical records is negative for 
complaints of, treatment for, or findings of a right foot 
disability.  In fact, the December 1971 separation 
examination was entirely negative with respect to a right 
foot disability, and, at that time, the veteran reported that 
he was "in good health."  

Furthermore, the claims folder contains no records of 
post-service outpatient treatment for right foot pathology, 
nor has the veteran referenced any such relevant medical 
care.  The only post-service medical evidence pertinent to 
the veteran's right foot is a report of a VA foot examination 
conducted in April 2003.  Importantly, the physical 
examination conducted at that time provided no objective 
findings of right foot pathology, and the examiner concluded 
that the examination of the veteran's right foot was normal.  
Although X-rays disclosed degenerative changes of the 1st 
metatarsophalangeal joints of both feet (with the left being 
greater than the right), the examiner did not attribute those 
degenerative changes in the veteran's right foot with the 
remote traumatic injury that had occurred many years ago 
during his active service.  

The Board acknowledges the veteran's contentions that he has 
a current right foot disability (manifested by pain) which is 
the result of the in-service injury that he had sustained to 
this extremity.  Importantly, however, the veteran, as a lay 
person, is not competent to express an opinion concerning 
diagnosis, or etiology, of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Significantly, the degenerative changes of the first 
metatarsophalangeal joint of the veteran's right foot were 
not shown until more than 30 years after his discharge from 
active military duty and have not been attributed to the 
in-service injury to this extremity.  Without competent 
evidence associating a current right foot disability with the 
veteran's active military duty, the preponderance of the 
evidence is clearly against his claim for service connection 
for residuals of a right foot injury.  This issue must, 
therefore, be denied.  


ORDER

Service connection for residuals of a right foot injury is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


